DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 06/22/2021 to the Office Action mailed on 03/12/2021 is acknowledged.

Claim Status
Claims 1, 2, and 5-13 are pending. 
Claims 1, 2 and 12 are currently amended.
Claims 3 and 4 are canceled.
Claims 1, 2, and 5-13 have been examined.
Claims 1, 2, and 5-13 are rejected.
Priority
	Priority to 371 PCT/US2018/058503 filed on 10/31/2018, which claims priority to application 62/592,855 filed on 11/30/2017 is acknowledged.

Withdrawn Objection to the Specification
Response to Applicant’s Arguments
	The objection to the specification is withdrawn in view of the amendments to the specification filed on 06/22/2021.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 2 for containing a trademark/trade name is withdrawn in view of the amendments to the claims.
Withdrawn and Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005).

Trumbore et al. teach a formulation for topical debridement of wounds and ulcers (title and abstract). A preferred composition comprises 76.3% castor oil and 0.012 trypsin (paragraph 0086, Table 1). The process of cleaning an ulcer is painful to the patient; It is advantageous, and may increase compliance, if a topical anesthetic spray is packaged with the debridement formulations (paragraph 0053). The lotion may be applied to a sterile gauze dressing and then placed upon the wound without any undue pressure to the epithelium (paragraph 0019). For the foregoing reasons the claims are anticipated by the prior art.
Response to Applicant’s Arguments
The rejection of claims 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005) is moot since the claims are canceled. 
Applicant argues that Trumbore et al. does not teach that the wound debridement composition comprise an ingredient that has an analgesic properties. Applicant’s argument has been fully considered but found not to be persuasive. Trumbore et al. teach a wound debridement composition comprising castor oil. Applicant has defined in the instant specification the ingredient having analgesic properties to include castor oil (paragraph 0019). Castor oil inherently possess analgesic properties. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Odoms (US Patent Application Publication 2012/0204894 A1, Published 08/16/2012) teaches that castor oil is a sooth oil (paragraph 0023). Nur (US Patent 8399030 B1, Published 03/19/2013) teaches that castor oil has anti-inflammatory and pain reducing (analgesic) 
Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 1, 2, and 5-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005).
The claims are further directed to the composition being applied/coated on to a substrate such as a dressing.
The teachings of Trumbore et al. are discussed above.
Trumbore et al. lacks a preferred embodiment wherein the composition is applied/coated on a dressing. However, Trumbore et al. makes a such an embodiment obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of Trumbore et al. to the dressing and have a reasonable expectation of success. One would have been motivated to do so as alternate means of delivery of the composition. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005) is moot since the claims are cancelled. 
Applicant has not provided any additional arguments with regard to this rejection over the arguments already addressed above. Therefore, the rejection is maintained for the reasons discussed above.
.
Claims 1, 2, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005) in view of Shi et al. (US Patent Application Publication 2014/0154235 A1, 06/05/2014).
The claims are further directed to the composition being injected into an internal site.
The teachings of Trumbore et al. are discussed above.
Trumbore et al. lacks a teaching wherein the composition is formulated for injection.
Shi et al. teach a wound debridement composition for topical application to the wound or for injection into the wound (paragraph 0018).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of Trumbore et al. as an injection into the wound and have a reasonable expectation of success. One would have been motivated to do so as alternate means of delivery of the composition. Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
Response to Applicant’s Arguments
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005) in view of Shi et al. (US Patent Application Publication 2014/0154235 A1, 06/05/2014) is moot since the claims are cancelled. 
Applicant argues that the cited reference was not to Shi et al. but to Adair et al. and does not disclose a wound debridement. The Examiner notes there appears to have been a typographical error in the publication number. The number cited in previous Office Action was 2014/0154325 however the reference the Examiner was citing to was 2014/0154235. This has been corrected to reflect the correct prior art. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617